Citation Nr: 0526178	
Decision Date: 09/23/05    Archive Date: 10/05/05	

DOCKET NO.  04-33 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the October 9, 1970, rating decision was clearly 
and unmistakably erroneous in denying service connection for 
paranoid schizophrenia. 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1970 to March 1970, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it appears that there are additional service medical 
records that are not associated with the claims file.  More 
specifically, in a statement dated in November 2002, Jonathan 
Mangold, Ph.D., indicated that he reviewed the veteran's 
service medical records and he made reference to two medical 
records dated in February 1970 that are not associated with 
the veteran's service medical records, specifically records 
dated February 10 and February 26, 1970.  The Board would 
also note that in the veteran's initial application for VA 
benefits received in April 1970, he reported receiving 
treatment for a nervous condition at the dispensary in Fort 
Campbell, Kentucky, in February and March of 1970, but 
neither those treatment records nor the treatment records 
referred to by Dr. Mangold in his November 2002 letter are 
associated with the claims file.

Clearly, service medical records are relevant and probative 
to the veteran's claims, and the Board is of the opinion that 
an attempt should be made to ensure that all service medical 
records pertaining to the veteran are associated with the 
claims file for consideration.  To this end, the RO should 
request service medical records from the National Personnel 
Records Center and from the veteran, Dr. Mangold and/or the 
veteran's attorney.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:


1.  The RO should request through all 
appropriate sources additional service 
medical records pertaining to the 
veteran, and specifically request that 
any mental health clinic treatment 
records or examination reports be 
provided.

2.  The RO should contact the veteran's 
attorney for assistance in obtaining 
service medical records referred to in 
the November 2002 letter from Jonathan 
Mangold, Ph.D.  In particular, the 
veteran's attorney should be requested to 
assist in obtaining a service medical 
record dated February 10, 1970, and a 
service medical record dated February 26, 
1970, referred to in Dr. Mangold's 
letter.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

